Case 20-60681-jwc       Doc 52    Filed 08/18/20 Entered 08/18/20 13:14:53           Desc Main
                                  Document      Page 1 of 9



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                                               :              CHAPTER 7
                                                     :
JOHN JOSEPH OLIGA,                                   :
JEANINE BARKER OLIGA,                                :              CASE NO. 20-60681-JWC
                                                     :
         Debtors.                                    :
                                                     :
                                                     :
S. GREGORY HAYS, as Chapter 7 Trustee,               :
                                                     :
Objector/Movant,                                     :
                                                     :
v.                                                   :              CONTESTED MATTER
                                                     :
JOHN JOSEPH OLIGA and                                :
JEANINE BARKER OLIGA,                                :
                                                     :
Debtors/Respondents.                                 :
                                                     :


         JOINT MOTION FOR ORDER CONTINUING EVIDENTIARY HEARING

         COME NOW S. Gregory Hays, as Chapter 7 Trustee for the bankruptcy estates

(collectively, the “Bankruptcy Estate”) of John Joseph Oliga (“Mr. Oliga”) and Jeanine Barker

Oliga (“Mrs. Oliga” and collectively with Mr. Oliga, the “Debtors”), Mr. Oliga, and Mrs. Oliga

(collectively, the “Movants”), by and through their respective undersigned counsel, and file this

Joint Motion for Order Continuing Evidentiary Hearing (the “Joint Motion”). In support of the

Joint Motion, Movants respectfully show this Court the following:

                                       Relief Requested

                                                1.

         Movants seek entry of an order substantially in the form of the proposed Consent Order

attached hereto as Exhibit “A.”



15385006v1
Case 20-60681-jwc         Doc 52     Filed 08/18/20 Entered 08/18/20 13:14:53                Desc Main
                                     Document      Page 2 of 9



                                       Venue and Jurisdiction

                                                     2.

         This Court has jurisdiction over this Joint Motion under 28 U.S.C. § 157(b)(2). Venue of

this case in this District is proper under 28 U.S.C. § 1409.             This Joint Motion is a core

proceeding under 28 U.S.C. § 157(b)(2).

                                   Introduction and Background

                                                     3.

         Debtors initiated this case by filing a voluntary petition for relief under Chapter 7 of Title

11 of the United States Code on January 10, 2020 (the “Petition Date”).

                                                     4.

         Trustee was thereafter appointed and remains the duly acting Chapter 7 Trustee in

Debtor’s bankruptcy case.

                                                     5.

         On May 19, 2020, Trustee filed an objection [Doc. No. 39] (the “Objection”) seeking,

among other things, an order from the Court disallowing Mr. Oliga’s claimed exemption in a

certain Self-Directed IRA.1

                                                     6.

         On July 2, 2020, the Court entered an order and notice [Doc. No. 47] setting an

evidentiary hearing on the Objection (the “Hearing”), along with various other deadlines related

to the Hearing.




1
        Capitalized terms not defined in this motion shall have the meanings ascribed to them in Trustee’s
Objection to Claimed Exemptions [Doc. No. 39].
                                                    2
15385006v1
Case 20-60681-jwc        Doc 52     Filed 08/18/20 Entered 08/18/20 13:14:53            Desc Main
                                    Document      Page 3 of 9



                                                  7.

         Movants have begun settlement discussions related to the Objection. So that they have

sufficient time to vet fully a settlement of the Objection, and so that they can avoid the costs of

preparing for the Hearing, the Movants request a continuance of the Hearing and all related

deadlines.

         WHEREFORE Movants respectfully request that the Court:

         (a) Grant this Joint Motion;

         (b) Enter a consent order substantially in the form of Exhibit “A”; and

         (c) Grant such other and further relief deemed just and proper.

         Respectfully submitted this 18th day of August, 2020.

                                                       ARNALL GOLDEN GREGORY LLP
                                                       Attorneys for Chapter 7 Trustee

                                                       By: /s/ Michael J. Bargar
                                                          Michael J. Bargar
                                                          Georgia Bar No. 645709
                                                       171 17th Street NW, Suite 2100
                                                       Atlanta, Georgia 30363-1031
                                                       Phone: (404) 873-8500
                                                       Email: michael.bargar@agg.com


                                                       WIGGAM & GEER, LLC
                                                       Attorneys for Debtors

                                                       By:    /s/ Will B. Geer
                                                            Will B. Geer
                                                            (with express permission by MJB)
                                                            Georgia Bar No. 940493
                                                       Wiggam & Geer, LLC
                                                       50 Hurt Plaza, SE
                                                       Suite 1150
                                                       Atlanta, GA 30303
                                                       Ph: 404.533.9800/Fax: 404.287.2767
                                                       Email: wgeer@wiggamgeer.com


                                                  3
15385006v1
Case 20-60681-jwc   Doc 52   Filed 08/18/20 Entered 08/18/20 13:14:53   Desc Main
                             Document      Page 4 of 9




                             EXHIBIT “A” FOLLOWS




                                        4
15385006v1
Case 20-60681-jwc      Doc 52   Filed 08/18/20 Entered 08/18/20 13:14:53         Desc Main
                                Document      Page 5 of 9




                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                            :             CHAPTER 7
                                                  :
JOHN JOSEPH OLIGA,                                :
JEANINE BARKER OLIGA,                             :             CASE NO. 20-60681-JWC
                                                  :
         Debtors.                                 :
                                                  :
                                                  :
S. GREGORY HAYS, as Chapter 7 Trustee,            :
                                                  :
Objector/Movant,                                  :
                                                  :
v.                                                :             CONTESTED MATTER
                                                  :
JOHN JOSEPH OLIGA and                             :
JEANINE BARKER OLIGA,                             :
                                                  :
Debtors/Respondents.                              :
                                                  :

                                    CONSENT ORDER

         On August 18, 2020, S. Gregory Hays, as Chapter 7 Trustee (“Trustee”) for the

bankruptcy estates (collectively, the “Bankruptcy Estate”) of John Joseph Oliga (“Mr. Oliga”)

15385035v1
Case 20-60681-jwc            Doc 52      Filed 08/18/20 Entered 08/18/20 13:14:53                      Desc Main
                                         Document      Page 6 of 9



and Jeanine Barker Oliga (“Mrs. Oliga” and collectively with Mr. Oliga, the “Debtors”), Mr.

Oliga, and Mrs. Oliga (collectively, the “Movants”) filed a Joint Motion for Order Continuing

Evidentiary Hearing [Doc. No. __] (the “Joint Motion”), seeking, among other things, an order

continuing the Hearing and related deadlines on the Trustee’s Objection to Mr. Oliga’s claimed

exemption in his Self-Directed IRA.1

         The Court having considered the Joint Motion; Trustee and Debtors having consented and

stipulated to the entry of this Consent Order; and for good cause shown, it is hereby

         ORDERED that the Joint Motion is GRANTED. It is further

         ORDERED that the Hearing and all related deadlines are hereby continued until further

order of the Court.



                                          [END OF DOCUMENT]




1        Capitalized terms not defined in this Order shall have the meanings ascribed to them in the Joint Motion.
15385035v1
Case 20-60681-jwc       Doc 52      Filed 08/18/20 Entered 08/18/20 13:14:53        Desc Main
                                    Document      Page 7 of 9



Proposed order prepared and consented to by:

ARNALL GOLDEN GREGORY LLP

By:
    Michael J. Bargar
    Georgia Bar No. 645709
171 17th Street, N.W., Suite 2100
Atlanta, Georgia 30363-1031
Telephone: (404) 873-7030
Email: michael.bargar@agg.com

Attorneys for the Trustee

Proposed order consented to by:

WIGGAM & GEER, LLC
Attorneys for Debtors

By:                                    (with express permission by Michael J. Bargar)
    Will B. Geer
    Georgia Bar No. 940493
Wiggam & Geer, LLC
50 Hurt Plaza, SE
Suite 1150
Atlanta, GA 30303
Ph: 404.533.9800/Fax: 404.287.2767
Email: wgeer@wiggamgeer.com

Attorney for Debtors

Service List:

Will B. Geer
Wiggam & Geer, LLC
50 Hurt Plaza, SE
Suite 1150
Atlanta, GA 30303

Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303



15385035v1
Case 20-60681-jwc     Doc 52   Filed 08/18/20 Entered 08/18/20 13:14:53   Desc Main
                               Document      Page 8 of 9



S. Gregory Hays
Hays Financial Consulting, LLC
2964 Peachtree Rd, NW, Suite 555
Atlanta, GA 30305

John Joseph Oliga
265 Stoneleigh Dr SW
Atlanta, GA 30331-7665

Jeanine Barker Oliga
265 Stoneleigh Dr SW
Atlanta, GA 30331-7665

Michael J. Bargar
Arnall Golden Gregory LLP
171 17th Street NW, Ste 2100
Atlanta, GA 30341




15385035v1
Case 20-60681-jwc        Doc 52    Filed 08/18/20 Entered 08/18/20 13:14:53            Desc Main
                                   Document      Page 9 of 9



                                  CERTIFICATE OF SERVICE

       This is to certify that I, Michael J. Bargar, am over the age of 18 and that I have this day
served a true and correct copy of the foregoing Joint Motion for Order Continuing Evidentiary
Hearing by first class United States mail, with adequate postage affixed to assure delivery on all
those persons or entities set forth below at addresses stated:


Will B. Geer
Wiggam & Geer, LLC
50 Hurt Plaza, SE
Suite 1150
Atlanta, GA 30303

Office of the United States Trustee
362 Richard Russell Building
75 Ted Turner Drive, SW
Atlanta, GA 30303

S. Gregory Hays
Hays Financial Consulting, LLC
2964 Peachtree Rd, NW, Suite 555
Atlanta, GA 30305

John Joseph Oliga
265 Stoneleigh Dr SW
Atlanta, GA 30331-7665

Jeanine Barker Oliga
265 Stoneleigh Dr SW
Atlanta, GA 30331-7665



         This 18th day of August, 2020.

                                                              /s/ Michael J. Bargar
                                                              Michael J. Bargar
                                                              Georgia Bar No. 645709




15385006v1
